Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Final Rejection dated 6/8/21 is vacated in favor of the following office action. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


5.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2015/153816 A2) in view of Barber et al (US 9,034,658) and Li et al (“Binding of Streptavidin to Surface-attached Biotin with Different Spacer Thicknesses”, .
Chang et al discloses methods, compositions, and systems for isolating target
particles of interest such as circulating tumor cells (CTCs), circulating rare cells (CRCs), stem cells (e.g. tumor stem cells and bone marrow stem cells), fetal cells, bacteria, vires, epithelial cells, endothelial cells or the like. Isolated target cells may be viable and useful for cell culture and growing in vitro and in vivo, cell preservation, detection, molecular analysis and clinical applications. The systems and methods may aid in cancer diagnosis, prognosis and treatment (See paragraph [0003]).
[0029] Another aspect of the present disclosure features a cell capture/release platform for isolating target cells in a sample. The platform comprises a lipid conjugate comprising a lubricated composition and a binding agent that specifically binds the target cells, and wherein the lipid conjugate and the binding agent are linked through a linker. In some embodiments, the lipid conjugate is immobilized on a substrate. In some embodiments, the substrate is a planar device. In certain embodiments, the substrate is a microfluidic device.
[0032] The target cells described herein include, but not limited to, tumor cells, stem cells, pathogens, T-cells, cardiomyocytes, circulating tumor cells, circulating epithelial cells and circulating endothelial cells. 
[0035] The binding agent disclosed herein specifically binds the target cell surface. In some embodiments, the target cells are epithelial cells, and the binding agent is an antibody against epithelial cell adhesion molecules membrane protein (anti-EpCAM). In a preferred embodiment, the binding agent is an anti-EpAb 4-1. 

[0099] A surface can comprise a microfluidic surface. A surface can be a part of, or may generate a microfluidic channel. A surface can be the surface of a slide, the inside surface of a well plate or any other cavity.
[0100] The surface can be made of a solid material. Exemplary surface materials can include silicon, glass, hydroxylated poly(methyl methacrylate) (PMMA), aluminum oxide, plastic, metal, titanium oxide (TiO.sub.2), Au, Ag, Pt, and the like. 
[0101] A surface can be a part of, or may generate a channel. The channel can include a surface configured to capture the particle of interest (e.g., cell). The channel can be formed within a microfluidic device configured to capture the particle of interest from whole blood samples. Capture can be mediated by the interaction of a particle of interest (e.g., cell) with a binding moiety on a surface of the channel. For example, the channel can include microstructures coated with binding moieties. The microstructures can be arranged to isolate a particle of interest from a whole blood sample within the channel. Such a channel can be used to capture particle of interests from blood samples from patients, and can be useful both in cancer biology research and clinical cancer management, including the detection, diagnosis, and monitoring of cancer. 

[0103] A microfluidic channel can comprise microstructures. For example, microstructures can be etched into the surface with overall dimensions of 2.5 cm x 7.5 cm. A rim of 2 mm can be left around the substrate for bonding to the bottom surface to create a closed chamber. For example, engraved rectangular microstructures can have a width of from 250 pm to a length of 1000 pm with a variable height (e.g., 50, 80 and 100 pm). Microstructures can be arranged in a zig-zigged or staggered patterns with the number of features in row 1 to 5 being a, 2, 3, 2 and 1 with a spacing of 250 pm in between. Adjacent feature many be spaced at 200 pm. This staggered pattern can be repeated through the entire length of the channel and 1 to 4 of more rows of these features can run in parallel throughout the length of the channel cavity. The height, width, or length of the microstructures can be at least 5, 10, 25, 50, 75, 100, 250, 500 micrometers or more. The height, width, or length of the microstructures can be at most 100, 500, 250, 100, 75, 50, 25, or 10 or less micrometers. The spacing between microstructures can be at least 10, 25, 50, 75, 100, 250, 500, or 750 or more micrometers. The spacing between the microstructures can be at most 1000, 750, 500, 250, 100, 75, 50, or 25 or less micrometers. 

[0108] One or more surfaces (e.g., of the microfluidic channel) direct fluid flow and/or particles of interest within a fluid passing through the microfluidic channel. For example, the surface of a channel can be rough or smooth. The channel can include a roughened surface. The channel can comprise a periodic amplitude and/or frequency that is of a size comparable with a desired analyte or particle of interest (e.g., cell). In some instances, the channel can be defined by a wall with an undulating or "saw-tooth"-shaped surface positioned opposite the base of one or more microstructures within the microfluidic channel. The saw-tooth shaped surface can have a height and frequency on the order of about 1 -100 micrometers. The saw-tooth shaped surface can be positioned directly opposite one or more microstructures extending only partially across the surface. The channel dimensions can be selected to provide a desired rate of binding of the particle of interest to the surface of the microfluidic channel. 
[0108] One or more surfaces (e.g., of the microfluidic channel) direct fluid flow and/or particles of interest within a fluid passing through the microfluidic channel. For 
[0132] A binding moiety can comprise a moiety that can specifically bind a particle of interest. For example, the binding moiety may selectively bind to one or more cells such as epithelial or neoplastic cells associated with acute lymphoblastic leukemia, acute or chronic lymphocytic or granulocytic tumor, acute myeloid leukemia, acute promyelocytic leukemia, adenocarcinoma, adenoma, adrenal cancer, basal cell carcinoma, bone cancer, brain cancer, breast cancer, bronchi cancer, cervical dysplasia, chronic myelogenous leukemia, colon cancer, epidermoid carcinoma, Ewing's sarcoma, gallbladder cancer, gallstone tumor, giant cell tumor, glioblastoma multiforma, hairy-cell tumor, head cancer, hyperplasia, hyperplastic corneal nerve tumor, in situ carcinoma, intestinal ganglioneuroma, islet cell tumor, Kaposi's sarcoma, kidney cancer, larynx cancer, leiomyomater tumor, liver cancer, lung cancer, lymphomas, malignant carcinoid, malignant hypercalcemia, malignant melanomas, marfanoid habitus tumor, medullary carcinoma, metastatic skin carcinoma, mucosal 
[0134] The binding moiety can comprise an antibody. The antibody can comprise antibodies against various epithelial markers, surface adhesion molecules, and growth factor receptors. The antibody can be an anti-EpCAM membrane protein antibody (i.e. specific for ovarian tumor cells as pointed out in page 11 of the instant specification). The anti-EpCAM membrane protein antibody may be a EpAb4-1 antibody, comprising a heavy chain sequence with SEQ ID No:1 and a light chain sequence with SEQ ID NO: 2 shown in Table 1. In some instances, the antibody can be anti-EGFR, anti-MUC-1, anti-C-MET, anti-HER-2, anti-EphB4, anti-CEA, or anti-ErbB2. Antibodies as used herein may bind specific cell markers, or cell surface antigens. Markers may comprise EpCAM, EGFR, MUC-1, C-MET, FIER-2, EphB4, CEA, or ErbB2. In some instances, two or more different types of antibodies may be conjugated to a surface and/or the non-fouling composition. For example, the surface may be coated with both anti-EpCAM and anti-HER2.

Barber et al disclose a microfluidic device for selectively capturing analytes, such as circulating tumor cells from fluid samples (Col. 2, lines 16-41). The device has a channel with posts (i.e. micropillars) that support a binding reagent specific for the circulating tumor cells (Col. 3, line 40, to Col. 4, line 45). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the micropillars taught by Barber et al for the rectangular microstructures in the channel of Chang et al to support the cell specific binding reagent because Barber et al shows that micropillars are an obvious alternative as a microstructure to support cell specific binding reagents in a channel. 
A person of ordinary skill in the art reasonably would have expected success because both Chang et al and Barber et al are directed to microfluidic devices that capture cells on microstructures in channels. 
With respect to functionalization of the cell-capture regions of the instant invention with biotin by using (3-aminopropyl)triethoxysilane (APTES) and the biotin is added as NHS-PEG-biotin, Chang et al teaches functionalizing the channel with a “non-fouling composition”, such as polyethylene glycol (PEG) ([00114] and [00119]). The non-fouling composition aids in removal of non-specific particles by exerting a small force or shear stress ([00117]). The non-fouling composition (PEG) can comprise a functional group capable of covalent and/or non-covalent attachment either directly to a functional group present in the binding moiety, or directly to a functional group that is 
In response to the Chang et al and Barber et al references Applicants argue that the instant invention tries to solve a principle technical problem – to automatically capture circulating tumor cells in a peripheral blood sample. Applicants assert that the instant invention - a system for capturing circulating tumor cells includes a substrate having a cell-capturing region, the cell-capturing region having a curved, switchback-like 
Applicant’s arguments have been considered but are not convincing. First it should be noted that Applicant’s arguments mischaracterized the instant invention because claim 1 no longer recites a cell capturing region having a curved, switchback-like shape and the array of micropillar structures are not within a curved, switchback-like shape. Applicant’s argument is not commensurate in scope with the amended claims now pending. With respect to applicant’s “problem-solution test” argument, Applicant’s refer to paragraph [0004] of the instant specification as setting forth the problem being solved. However, the paragraph in question does not appear to set forth a problem. Paragraph [0004] talks about where CTCs come from and where they go to cause more tumors, known tissue based diagnostic approaches, CTCs can be detected by liquid biopsy, and how CTC detection in peripheral blood is one of the non-invasive diagnostic methods still offering the possibility for pathological testing and molecular analysis. But none of this refers to a problem. The phrase underlined by Applicants – “CTC detection 
Applicants also argue that Chang et al (WO 2015/153816 A2), Barber et al (US 9,034,658), Toner et al (US 8,186,913) and Stammet (US 2013/0330246) do not teach the limitations of amended claim 1. However, all of the limitations in amended claim 1 have been addressed in the 103 rejection above. 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO 2015/153816 A2) in view of Barber et al (US 9,034,658) and Li et al (“Binding of Streptavidin to Surface-attached Biotin with Different Spacer Thicknesses”, Journal of , as applied to claims 1-5 and 9 above, and further in view of Walper et al (“Comparison of single domain antibody immobilization strategies evaluated by surface plasmon resonance”, Journal of immunological Methods, 388, 2013, 68-77).
See above for the teachings of Chang et al, Barber et al, and Li et al. 
Chang et al in view of Barber et al and Li et al further differ from the instant invention in failing to teach using an avidin/biotin system to immobilize antibodies to the cell capture region where biotin is on the cell capture region and avidin is conjugated to antibodies.
Walper et al teaches use of avidin/biotin to immobilize antibodies to a solid surface where biotin in on the surface and avidin is conjugated to the antibody (see Fig. 2, A3, 73, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avidin/biotin system, as taught by Walper et al, to immobilize the antibodies in the cell capture region of Chang et al, as modified by Barber et al and Li et al, because Walper et al shows the use of avidin/biotin as a conventional and well known reagent pair to immobilize antibodies to a solid surface.
A person of ordinary skill in the art reasonably would have expected success because Chang et al teaches the use of reagents to immobilize binding moieties to the cell capture region and Walper teaches avidin/biotin as reagents that immobilize binding moieties to a solid support. 

Double Patenting
7.	The nonstatutory double patenting rejections over US 10,688,492 in view of Toner et al (US 8,186,913) and Stammet (US 2013/0330246); US 10,786,813; US 10,786,813 in view Toner et al (US 8,186,913) and Stammet (US 2013/0330246); and copending 16/224,576 in view Toner et al (US 8,186,913) and Stammet (US 2013/0330246) are withdrawn in view of Applicant’s amendments. 

Allowable Subject Matter
8.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach a system with the limitations recited in claims 6-7. 

9.	Claims 11, 12, and 14 are allowed. The prior art of record does not teach a system with the limitations recited in claims 11, 12, and 14. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



6/10/2021